PER CURIAM.
This cause came on to be heard upon the motion of Sellar Bullard, as executor under the last will and testament of Clara R. Smith, deceased, by his attorneys herein, and it appearing to the Court that in the above entitled cause, on August 11, 1936, petitioner filed his Petition for Review by this Court of a decision of the United States Board of Tax Appeals in said cause entered on May 21, 1936, pursuant to opinion of said Board promulgated on April 3, 1936, determining that a deficiency in Federal estate tax was properly assessed by the Commissioner of Internal Revenue, the respondent herein, against the petitioner in the sum of $17,271.46; that on May 25, 1937, 90 F.2d 144, this Court entered its judgment in the above entitled cause upon, said Petition for Review, reversing the decision of the United States Board of Tax Appeals entered herein, pursuant to its written opinion in said cause, finding that the assessment of deficiency in Federal estate tax by the Commissioner of Internal Revenue, the respondent herein, was improper; that on August 25, 1937, 302 U.S. 671, 58 S.Ct. 49, 82 L.Ed. —, the Commissioner of Internal Revenue, the respondent herein, filed its petition before *994the Supreme Court of the United States, praying that a writ of certiorari issue from said Court to review said judgment of this Court; that on October 11, 1937, the Supreme Court of the United States granted said petition for writ of certiorari.
That on February 28, 1938, 58 S.Ct. 565, 82 L.Ed. —, the Supreme Court of the United States entered its judgment reversing the judgment of this Court entered herein and ordered the cause to be remanded to this Court for further proceedings, in conformity with said judgment of the Supreme Court of the United States.
That on March 30, 1938, mandate was issued by the Supreme Court of the United States to the Clerk of this Court pursuant to said judgment of the Supreme Court of the United States.
It is now here ordered and adjudged by this Court that, pursuant to said mandate issued to this Court by the Supreme Court of the United States, final judgment now hereby is entered in this cause in accordance with the judgment herein of the Supreme Court of the United States and affirming the decision heretofore entered in this cause on May 21, 1936, by the United States Board of Tax Appeals, and it is now here further ordered and adjudged that this cause be and the same hereby is remande'd to the United States Board of Tax Appeals with directions to said United States Board of Tax Appeals to enter its final decision herein in accordance with its decision heretofore entered in this cause on May 21, 1936.